On June 30, 1911, the First National Bank of Pecos brought this suit against A. J. Rose and S. S. Cash, defendants, for the sum of $553, and sued out its writ of garnishment against C. M. Youngberg, the appellant.
Garnishee filed an answer, which did not comply with the statute, in that it did not deny having effects in his possession belonging to defendant Rose. Melton v. Lewis, 74 Tex. 412, 12 S.W. 93. Judgment was rendered against the said Rose and Cash for the amount sued for, and in turn against the appellant, Youngberg, garnishee, from which this appeal is taken.
The appellant's brief is defective, in that it does not comply with rules 24 and 25 for Courts of Civil Appeals (142 S.W. xii). It fails to make any reference to statement of facts or transcript in any of the assignments of error; therefore cannot be considered. De Lay v. Wolffarth, 154 S.W. 1030.
Being no fundamental error, the judgment of the lower court must be affirmed; and it is so ordered.
McKENZIE, J., did not sit in this case.